
	

114 HR 3534 IH: AUDIT Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3534
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Guinta (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce the national debt and eliminate waste in Government spending, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Audit U.S. Departments to Insulate Taxpayers Act of 2015 or the AUDIT Act. 2.GAO report required (a)GAO reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to Congress the report required by section 21 of title II of Public Law 111–139 (124 Stat. 29; 31 U.S.C. 712 Note), including a legislative proposal that implements the recommendations.
			(b)Introduction of legislative recommendations
 (1)In generalNot later than 30 days after the date on which the report is submitted under subsection (a), a legislative proposal based on the report shall be introduced in the Senate by the chair or ranking minority member of the Homeland Security and Governmental Affairs Committee of the Senate and shall be introduced in the House of Representatives by the chair or ranking minority member of the Oversight and Government Reform Committee of the House of Representatives.
 (2)Not in sessionIf either House is not in session on the day on which such legislative proposal is submitted, the legislative proposal shall be introduced in that House, as provided in paragraph (1), on the first day thereafter on which that House is in session.
 (3)Introduction by memberIf the legislative proposal is not introduced in either House within 5 days on which that House is in session after the day on which the legislative proposal is submitted, then any Member of that House may introduce the legislative proposal.
 (4)ReferralThe legislation introduced under this subsection in the House of Representatives shall be referred to the Committee on Oversight and Government Reform of the House of Representatives. The legislation introduced under this subsection in the Senate shall be referred to the Committee on Homeland Security and Governmental Affairs of the Senate.
 (c)Hearings requiredAfter the date on which the legislative proposal is introduced in the House of Representatives and the Senate, the chair of the Committee on Oversight and Government Reform of the House of Representatives and the chair of the Committee on Homeland Security and Governmental Affairs of the Senate shall hold hearings to provide a representative of the relevant agency the opportunity to testify regarding the merits of the programs described in the legislative proposal.
 (d)DischargeIf the committee to which a legislative proposal described in subsection (a) is referred has not reported the bill containing such proposal by the end of the 60-day period beginning on the date on which the report is submitted under subsection (a), such committee shall be, at the end of such period, discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved. In calculating the 60-day period, days on which either House is not in session because of an adjournment of more than 3 days to a date certain shall not be counted.
			(e)Expedited consideration
 (1)ConsiderationOn or after the third day after the date on which the committee to which such a bill is referred has reported, or has been discharged (under subsection (d)) from further consideration of, such a bill, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the bill. A member may make the motion only on the legislative day after the day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the bill was referred. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the respective House shall immediately proceed to consideration of the bill without intervening motion, order, or other business, and the bill shall remain the unfinished business of the respective House until disposed of.
 (2)DebateDebate on the bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 4 hours in the House of Representatives and 10 hours in the Senate, which shall be divided equally between those favoring and those opposing the bill. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the bill is not in order. A motion to reconsider the vote by which the bill is agreed to or disagreed to is not in order.
 (3)Vote on final passageImmediately following the conclusion of the debate on the bill and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the bill shall occur.
 (4)AppealsAppeals from the decisions of the chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to the bill shall be decided without debate.
 (f)Exercise of rulemaking powersThis section is enacted by the Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
 (2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.
 (g)DefinitionsIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code.  